Citation Nr: 1620355	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO. 10-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of these electronic record. 


FINDING OF FACT

The Veteran has not experienced complete organic aphonia with constant inability to communicate by speech during the appellate period. 


CONCLUSION OF LAW

The criteria for entitlement to SMC at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice are not met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated January 2010 and an April 2010 statement of the case (SOC) notified the Veteran of the elements of an SMC for the loss of use of the voice, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). January 2010 and March 2015 VA examination reports are adequate to decide the Veteran's claim because the examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear explanations in support of the opinions and findings. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

In February 2015, the Board remanded the claim to ask the Veteran to identify any outstanding private treatment records, to associate outstanding VA treatment records, to afford the Veteran a VA examination, and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

An SMC is a special statutory award that is in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. See 38 U.S.C.A. §§ 1114, 1155 (West 2014); see also 38 C.F.R., Part IV (2015). Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352 (2015). 

38 U.S.C.A. § 1114(k) provides for SMC if the Veteran, as the result of service- connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, or has suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction. 

The Veteran currently receives VA compensation benefits at a combined rate of 100 percent for degenerative disc disease (DDD), hypertension, hypertensive neuropathy, erectile dysfunction, and several residuals of two CVAs with transient ischemic attacks. He also receives SMC benefits for loss of use of a creative organ, one hand, and one foot, and SMC benefits were awarded at the intermediate rate. See 38 U.S.C.A. § 1114(k), (l), (p). 

Following a CVA in September 2009, the Veteran claimed the loss of use of his voice in an October 2009 statement. He underwent a VA examination in January 2010 when an examiner determined that the Veteran had marked dysarthria. Although the Veteran's speech was dysfluent and he had some elements of stuttering and repeating the first word, he was good at naming and repetition. The examiner concluded that the Veteran had "aphonia/dysarthria/aphasia due to his previous strokes."

Aphonia is the loss of voice or mutism. Dorland's Illustrated Medical Dictionary 115 (32nd ed. 2012). Dysarthria is a speech disorder consisting of imperfect articulation due to loss of muscular control after damage to the central or peripheral nervous system. Id. at 575. Aphasia is any of a large group of language disorders involving defect or loss of the power of expression by speech, writing, or signs, or of comprehending spoken or written language, due to injury or disease of the brain or to psychogenic causes. Less severe forms are known as dysphasia. Id. at 115. 

Although the January 2010 VA examiner noted the presence of aphonia, along with dysarthria and aphasia, the remainder of the evidence does not show any additional diagnosis of aphonia. Specifically, the claims file includes many VA treatment records showing the extent of his ability to communicate by speech but none of these records show a diagnosis of aphonia. Beginning in February 2010, VA treatment records show that his speech was significantly impaired and sometimes difficult to understand. Similar symptoms were noted in a February 2010 VA mental health note and a February 2014 VA psychological initial evaluation note. Additionally, he was noted to be understood but with difficulty due to expressive aphasia in February 2010, March 2010, July 2010, August 2011, September 2012, April 2013, July 2013, and March 2015 VA treatment records. Likewise, many speech pathology notes from February 2010, March 2010, April 2010, May 2010, December 2010, and February 2011 show that he had severe dysarthria and utilized a computerized communication prosthesis at times, but that he was able to communicate by speech to various degrees at all times and that his ability to communicate was improving with time and exercises. In February 2011, November 2012, May 2013, August 2013, and December 2013 VA nursing notes and long term care notes, the Veteran was reported to be able to shout or speak in a loud voice with VA staff. Most recently, a March 2015 VA addendum speech pathology note showed that the Veteran had moderate dysarthria characterized by imprecise articulation and hypernasal resonance, which negatively impacted his verbal communication skills, but his prognosis for impairment with rehabilitation was fair to good. Overall, these VA treatment records show the presence of aphasia and dysarthria, but none of the records show that he was constantly unable to communicate by speech or that he had complete organic aphonia. 

An informal conference report generated following a June 2010 hearing before a decision review officer (DRO) showed that the Veteran displayed difficulty speaking at the hearing. 

In a November 2010 VA examination report for other VA benefits, a VA examiner concluded that the Veteran had paralysis of the right side of the tongue due to a CVA, which made speech very difficult to accomplish and very difficult to understand.  The Veteran does receive a separate rating for impairment of several cranial nerves, including nerves 9 and 12, resulting in paresis of the right side of the tongue. 

The Veteran underwent another VA examination in March 2015 when the examiner performed an in-person examination, including an examination of his cranial nerves. The examiner noted that the Veteran's speech was affected with significant dysarthria and slurring. The Veteran did not have complete organic aphonia (constant loss of voice due to disease) as the Veteran was able to speak, but the examiner noted that it was very difficult for the Veteran to speak and his speech was very difficult to understand at times. 

In a March 2016 statement, the Veteran's representative argued that even though he is able to make sounds, this fact does not mean that he is able to effectively speak or communicate. 

The Board has considered the Veteran's statements, as well as the VA treatment records and the VA examination reports, in finding that the Veteran has not experienced complete organic aphonia with constant inability to communicate by speech during the appellate period. The evidence shows significant impairment in his ability to communicate by speech due to aphasia and dysarthria, and the Board does not doubt the impact such impairment has on his life.  However, the preponderance of the evidence also shows that the Veteran was able to communicate by speech during the entire appellate period, which is noted in many VA treatment records. While the Board has considered he is unable to speak or communicate effectively, the VA law governing SMC awards based on the loss of use of the voice requires a constant inability to communicate by speech, as well as the presence of complete organic aphonia. See 38 U.S.C.A. § 1114(k). Although the Veteran's ability to speak or communicate might be ineffective, the preponderance of the evidence shows that he is not constantly unable to communicate by speech. 

The January 2010 VA examiner noted the presence of aphonia in her impression of "aphonia/dysarthria/aphasia" due to the Veteran's previous strokes; however, the remainder of the January 2010 VA examination report showed that the Veteran was able to communicate by speech, but with stuttering and repetition of the first word. Furthermore, the probative value of this examiner's finding that aphonia was present is outweighed by the rest of the claims file, which is silent as to a diagnosis of aphonia, and the March 2015 VA examiner's report, which specifically noted that the Veteran does not have complete organic aphonia because he was able to speak. 

An SMC is a special statutory award that requires the presence of specific symptoms in order for it to be granted. Without the presence of a complete organic aphonia with constant inability to communicate by speech, the SMC at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice is not warranted at any time on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt rule doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SMC at a level as set forth at 38 U.S.C.A. § 1114(k) based on claimed loss of use of the voice is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


